Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made on this 25th day of
January, 2012 (the “Effective Date”), by and between Nature’s Sunshine Products,
Inc., a Utah Corporation, having its principal place of business in Provo, Utah
(“the Company” or “NSP”) and David Wynne Roberts (“Executive”).

 

The Company desires to engage Executive to provide services for NSP and
Executive desires to provide such services on the terms and conditions below.

 

1.             Employment.

 

1.1           Positions and Duties. Beginning February 6, 2012 (the “Date of
Employment”), Executive will serve as the President and Chief Operating Officer
of the Company, reporting directly to the Chief Executive Officer (“CEO”) of the
Company.  In addition, without additional compensation, if reasonably requested
by the Company, and after consultation with the Executive, the Executive will
serve in other officer positions (commensurate with his position and status) of
the Company and its subsidiaries.  Executive shall devote his best efforts and
substantially all of his business time and services to the Company to perform
such duties as may be customarily incident to such position of an enterprise of
the size and nature of the Company and as may reasonably be assigned from time
to time by the CEO of the Company or the Company, as the case may be.  Executive
will render his services hereunder to the Company, shall use his best efforts,
judgment and energy in the performance of the duties assigned to him, shall
abide by the Company’s Code of Conduct and any other applicable Company
policies, and shall comply with any and all applicable laws, including but not
limited to insider trading/reporting requirements and the policies and
procedures as may be set forth in the employee handbook, manuals and other
materials provided by the Company.

 

1.3           Place of Performance. Executive shall perform his services
hereunder at the Company’s executive offices in Provo, Utah or in such location
as designated by the Company; provided, however, that Executive will be required
to travel from time to time as reasonably required for business purposes.

 

2.             Compensation and Benefits.

 

2.1           Base Salary. Beginning on the Date of Employment, Executive shall
receive an annual salary of $325,000 paid in accordance with the Company’s
payroll practices, as in effect from time to time.  Base salary shall be subject
to review on at least an annual basis by the CEO. Executive understands that no
further compensation will be given for his/her name being used as an officer or
shareholder of any corporation, subsidiary or branch.

 

2.2           Discretionary Bonus.  Executive shall also be eligible to
participate in the executive bonus program (as modified from time to time) or
any successor program (the “EBP”).  Payment of any bonus under the EBP is in
NSP’s sole discretion and such payments will be made in accordance with Internal
Revenue Code Section 409A and the terms of the EBP.

 

--------------------------------------------------------------------------------


 

2.3           Employee Benefits.  Executive will be eligible to participate in
retirement/savings, health insurance, term life insurance, long term disability
insurance and other employee benefit plans, policies or arrangements maintained
by the Company for its employees generally and, at the discretion of the Board,
in incentive plans, stock option plans and change in control severance plans
maintained by the Company for its executives, if any, subject to the terms and
conditions of such plans, policies or arrangements.  The benefits in which
Executive shall be eligible to participate as of the Effective Date are set
forth in Exhibit B hereto.

 

2.4           Stock Options.  On the Date of Employment, the Company shall grant
to Executive an option (the “Option”) to purchase 135,000 shares of NSP common
stock under the Company’s 2009 Stock Incentive Plan (the “Plan”).  The Option
will have an exercise price per share equal to the closing price of NSP common
stock on the grant date. The Option will become exercisable in three (3) equal
annual installments upon Executive’s completion of each year of employment over
the three (3) year period measured from the Date of Employment.  The remaining
terms of the Option shall be as set forth in the Plan and such Stock Option
Agreement.  The Company may from time to time grant to Executive additional
options (the “Options”) to purchase shares of NSP common stock pursuant to the
price, terms and conditions set forth in the then applicable Stock Option Plan,
as amended from time to time, or as otherwise set forth in a Stock Option
Agreement.

 

3.             Indemnification; D&O Insurance.  The Company will indemnify,
defend and hold Executive harmless from and against any and all claims,
liabilities, obligations, losses, costs, damages or expenses (including
reasonable attorneys’ fees and costs of defense) arising out of any claim or
legal proceeding levied or brought against Executive, relating in any way to
services performed by Executive for the Company, or Executive’s status as an
officer, employee or representative of the Company.  This indemnification
provision is intended to be broadly interpreted and to provide for
indemnification to the full extent permitted by law.  The Company will maintain
directors’ and officers’ liability insurance in amounts and on terms reasonable
and customary for similarly situated companies.

 

4.             Expenses.

 

                4.1           Reimbursement of Business Expenses.  In accordance
with the Company’s normal policies for expense reimbursement, the Company shall
reimburse Executive for all reasonable travel, entertainment and other expenses
incurred or paid by Executive in connection with, or related to, the performance
of Executive’s duties, responsibilities or services under this Agreement, upon
presentation of documentation, including expense statements, vouchers and/or
such other supporting information as the Company may request.

 

                4.2           Conditions to Reimbursement.  Executive must
submit proper documentation for each relocation and reimbursable expense
eligible for reimbursement under this Section 4 within sixty (60) days after the
later of (i) Executive’s incurrence of such expense or (ii) Executive’s receipt
of the invoice for such expense.  If such expense qualifies hereunder for
reimbursement, then the Company will reimburse Executive for that expense within
ten (10) business days thereafter.  Each reimbursement must be made no later
than the end of the calendar year following the calendar year in which the
expense was incurred. The amount of reimbursements in any calendar year shall
not affect the expenses eligible for reimbursement in

 

2

--------------------------------------------------------------------------------


 

the same or any other calendar year.  Executive’s right to reimbursement may not
be liquidated or exchanged for any other benefit.

 

5.             Termination. Upon cessation of his employment with the Company,
Executive will be entitled only to such compensation and benefits as described
in this Section 5.

 

5.1.          Termination without Cause.  The Company may terminate Executive’s
employment at any time without Cause (as defined below).  If Executive’s
employment by the Company is terminated by the Company without Cause, Executive
will be entitled to:

 

5.1.1.       payment of all accrued and unpaid base salary through the date of
such termination;

 

5.1.2.       provided the Release under Section 5.2 has been executed and become
effective and enforceable in accordance with its terms following expiration of
the applicable revocation period and Executive complies with the Restrictive
Covenants (as set forth in Section 6), monthly severance payments equal to
one-twelfth of Executive’s base salary as of the date of such termination for a
period equal to twelve (12) months (the “Severance Period”).  The first such
payment will be made on the sixtieth (60th) day following Executive’s
“separation from service” (as such term is defined under Internal Revenue Code
Section 409A (“Code Section 409A”) and the Treasury Regulations thereunder and
the remaining payments will be made in accordance with the Company’s normal
payroll schedule for salaried employees; and

 

5.1.3.       provided the Release under Section 5.2 has been executed and become
effective and enforceable in accordance with its terms following expiration of
the applicable revocation period and Executive complies with the Restrictive
Covenants (as set forth in Section 6), the Company will reimburse Executive for
the cost he incurs for continuation of Executive’s health insurance coverage
under COBRA (and for his or her family members if Executive provided for their
coverage during his or her employment) during the Severance Period and in accord
with the NSP plan applicable to NSP employees currently in effect.  Executive
shall, within thirty (30) days after each monthly COBRA payment during the
Severance Period for which he is entitled to reimbursement in accordance with
the foregoing, submit appropriate evidence of such payment to the Company, and
the Company shall reimburse Executive, within ten business days following
receipt of such submission.  During the period such health care coverage remains
in effect hereunder, the following provisions shall govern the arrangement:  (i)
the amount of the COBRA costs eligible for reimbursement in any one (1) calendar
year of coverage will not affect the amount of such costs eligible for
reimbursement in any other calendar year for which such reimbursement is to be
provided hereunder; (ii) no COBRA costs will be reimbursed after the close of
the calendar year following the calendar year in which those costs were
incurred; and (iii) Executive’s right to the reimbursement of such costs cannot
be liquidated or exchanged for any other benefit.  In the event the Company’s
reimbursement of the reimbursable portion of any COBRA payment hereunder results
in Executive’s recognition of taxable income (whether for federal, state or
local income tax purposes), the Company will report such taxable income as
taxable W-2 wages and collect the applicable withholding taxes, and Executive
will be responsible for the payment of any additional income tax liability
resulting from such coverage.

 

3

--------------------------------------------------------------------------------


 

5.2.          Release and Restrictive Covenants.  Notwithstanding any provision
of this Agreement, the payments and benefits described in this Section 5 are
conditioned on Executive’s execution and delivery to the Company of a release
substantially identical to that attached hereto as Exhibit A in a manner
consistent with the requirements of the Older Workers Benefit Protection Act, if
applicable, and any applicable state law (the “Release”).  In addition, the
continuation of the payments and benefits described above is conditioned on
Executive’s compliance with the Restrictive Covenants set forth in Section 6 of
this Agreement.  A breach of these Restrictive Covenants by the Executive shall
constitute a breach of this Agreement, which shall relieve the Company of any
further obligation under this Agreement.

 

5.3.          Termination for Cause.  The Company may terminate Executive’s
employment immediately for Cause.  If Executive’s employment with the Company is
terminated by the Company for Cause then the Company’s obligation to Executive
will be limited solely to the payment of accrued and unpaid base salary through
the date of such termination.  To terminate Executive’s employment for Cause,
the CEO, in consultation with the Board, must determine in good faith that Cause
has occurred.

 

“Cause” means:

 

a)                                      conviction of, or the entry of a plea of
guilty or no contest to, a felony or any crime that may materially adversely
affect the business, standing or reputation of the Company;

 

b)                                     dishonesty, fraud, embezzlement or other
misappropriation of funds;

 

c)                                      material breach of this Agreement;

 

d)                                     willful refusal to perform the lawful and
reasonable directives of the CEO or the Board; or

 

e)                                      action or the failure to act by
Executive that results in the revocation of Executive’s immigration status.

 

5.4           Resignation by Executive.  Executive may resign his/her employment
by giving the Company four weeks’ notice of said resignation; NSP may elect to
pay Employee’s base salary in lieu of notice.  If Executive resigns, then the
Company’s obligation to Executive will be limited solely to the payment of
accrued and unpaid base salary through the date of such termination.

 

5.5           Termination upon Death or Incapacity of Executive.  Executive’s
employment with the Company shall terminate upon the death or incapacity of
Executive.  In the event of termination of Executive’s employment by reason of
Executive’s death or incapacity, the provisions governing termination without
Cause, above, shall apply.  “Incapacity” shall mean that the Executive is unable
to perform the functions consistent with the position in the Company to which he
was appointed pursuant to this Agreement by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last

 

4

--------------------------------------------------------------------------------


 

for a continuous period of not less than 12 months, or that the Executive has
been determined to be totally disabled by the Social Security Administration.

 

5.6.          Foreign Entities.  Without regard to the circumstances of
Executive’s termination from employment, Executive hereby also covenants that
upon termination, if she/he is listed as an officer, director, partner,
secretary or shareholder on any corporation, subsidiary or branch on behalf of
Nature’s Sunshine Products, Inc. or any related entity, he/she will sign over
any and all rights to stock (except Company stock and stock rights that
Executive holds personally) and/or resign as an officer or director prior to
departure from the Company as required by the law applicable to the entity or by
that entity’s procedural requirements.

 

6.             Restrictive Covenants.  In recognition of the compensation and
other benefits provided to Executive pursuant to this Agreement, Executive
agrees to be bound by the provisions of this Section (the “Restrictive
Covenants”). These Restrictive Covenants will apply without regard to whether
any termination or cessation of Executive’s employment is initiated by the
Company or Executive, and without regard to the reason for that termination or
cessation.

 

6.1.          Covenant Not To Compete.  Executive covenants that, during his
employment by the Company and for a period of twelve (12) months following
thereafter (the “Restricted Period”), Executive will not do any of the
following, directly or indirectly:

 

6.1.1.       engage, be employed by, participate in, plan for or organize any
Competing Business of the Company or any subsidiary or joint venture of the
Company; “Competing Business” means any business enterprise that distributes
through a multilevel marketing program or that engages in any activity that
competes anywhere in the world with any activity in which the Company is then
engaged, including sales or distribution of  herbs, vitamins or nutritional
supplements or any product, which the Company sells or distributes at the time
of Executive’s termination;

 

6.1.2.       become interested in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent or consultant) any person, firm,
corporation, association or other entity engaged in a Competing Business.
Notwithstanding the foregoing, Executive may hold up to 2% of the outstanding
securities of any class of any publicly-traded securities of any company;

 

6.1.3.       influence or attempt to influence any employee, sales leader,
manager, coordinator, consultant, supplier, licensor, licensee, contractor,
agent, strategic partner, distributor, customer or other person to terminate his
or her employment with the Company or modify any written or oral agreement,
relationship, arrangement or course of dealing the Company; or

 

6.1.4.       solicit for employment or employ or retain (or arrange to have any
other person or entity employ or retain) any person who has been employed or
retained by any member of the Company within the preceding twelve (12) months.
For this purpose, advertisements for employment placed in newspapers of general
circulation will not be considered solicitation.

 

5

--------------------------------------------------------------------------------


 

                6.1.5.       Extension of Restrictive Covenants.  The Company
may elect to extend the twelve (12) month post-termination non-compete and
non-solicitation period by up to twelve (12) additional months by delivering
written notice of such extension to Executive at least 180 days prior to the end
of that twelve (12) month period and by making monthly payments to Executive for
the number of months equal to the length of the extension specified by the
Company in its notice to the Executive.  The amount of each such additional
monthly payment will be equal to one-twelfth of the base salary in effect at the
time of Executive’s termination of employment.

 

6.2.          Confidentiality.  Executive recognizes and acknowledges that the
Proprietary Information (as defined below) is a valuable, special and unique
asset of the business of the Company.  As a result, both during the Term and
thereafter, Executive will not, without the prior written consent of the
Company, for any reason divulge to any third-party or use for his/her own
benefit, or for any purpose other than the exclusive benefit of the Company, any
Proprietary Information.  Notwithstanding the foregoing, if Executive is
compelled to disclose Proprietary Information by court order or other legal
process, to the extent permitted by applicable law, he shall promptly so notify
the Company so that it may seek a protective order or other assurance that
confidential treatment of such Proprietary Information shall be afforded, and
Executive shall reasonably cooperate with the Company in connection therewith. 
If Executive is so obligated by court order or other legal process to disclose
Proprietary Information, Executive will disclose only the minimum amount of such
Proprietary Information as is necessary for Executive to comply with such court
order or other legal process.

 

6.3.          Property of the Company.

 

6.3.1.       Proprietary Information.  All right, title and interest in and to
Proprietary Information will be and remain the sole and exclusive property of
the Company.  Executive will not remove from the Company’s offices or premises
any documents, records, notebooks, files, correspondence, reports, memoranda or
similar materials of or containing Proprietary Information, or other materials
or property of any kind belonging to the Company unless necessary or appropriate
in the performance of his duties to the Company.  If Executive removes such
materials or property in the performance of his duties, he will return such
materials or property promptly after the removal has served its purpose. 
Executive will not make, retain, remove and/or distribute any copies of any such
materials or property, or divulge to any third person the nature of and/or
contents of such materials or property, except to the extent necessary to
perform his duties on behalf of the Company.  Upon termination of Executive’s
employment with the Company, he will leave with the Company or promptly return
to the Company all originals and copies of such materials or property then in
his possession.

 

6.3.1.1. “Proprietary Information” means any and all proprietary information
developed or acquired by the Company that has not been specifically authorized
to be disclosed.  Such Proprietary Information shall include, but shall not be
limited to, the following items and information relating to the following items:
(a) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications) as well as
all inventions (whether patentable or unpatentable and whether or not reduced to
practice) and all improvements thereto, (b) computer codes and instructions,
processing systems

 

6

--------------------------------------------------------------------------------


 

and techniques, inputs, and outputs (regardless of the media on which stored or
located) and hardware and software configurations, designs, architecture and
interfaces, (c) business research, studies, procedures and costs, (d) financial
data, (e) distributor network information, the identities of actual and
prospective distributors and distribution methods, (f) marketing data, methods,
plans and efforts, (g) the identities of actual and prospective suppliers, (h)
the terms of contracts and agreements with, the needs and requirements of and
the Company’s course of dealing with, actual or prospective suppliers, (i)
personnel information, (j) customer and vendor credit information, and (k)
information received from third parties subject to obligations of nondisclosure
or non-use.  Failure by the Company to mark any of the Proprietary Information
as confidential or proprietary shall not affect its status as Proprietary
Information.

 

6.3.2.       Intellectual Property.  Executive agrees that all the Intellectual
Property (as defined below) will be considered “works made for hire” as that
term is defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and that
all right, title and interest in such Intellectual Property will be the sole and
exclusive property of the Company.  To the extent that any of the Intellectual
Property may not by law be considered a work made for hire, or to the extent
that, notwithstanding the foregoing, Executive retains any interest in the
Intellectual Property, Executive hereby irrevocably assigns and transfers to the
Company any and all right, title, or interest that Executive may now or in the
future have in the Intellectual Property under patent, copyright, trade secret,
trademark or other law, in perpetuity or for the longest period otherwise
permitted by law, without the necessity of further consideration.  The Company
will be entitled to obtain and hold in its own name all copyrights, patents,
trade secrets, trademarks and other similar registrations with respect to such
Intellectual Property.  Executive further agrees to execute any and all
documents and provide any further cooperation or assistance reasonably required
by the Company to perfect, maintain or otherwise protect its rights in the
Intellectual Property, at no cost to Executive.  If the Company is unable after
reasonable efforts to secure Executive’s signature, cooperation or assistance in
accordance with the preceding sentence, whether because of Executive’s
incapacity or any other reason whatsoever, Executive hereby designates and
appoints the Company or its designee as Executive’s agent and attorney-in-fact
to act on his behalf solely for the purpose of executing and filing documents
and doing all other lawfully permitted acts necessary or desirable to perfect,
maintain or otherwise protect the Company’s rights in the Intellectual Property.
Executive acknowledges and agrees that such appointment is coupled with an
interest and is therefore irrevocable.

 

6.3.2.1.  “Intellectual Property” means (a) all inventions (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents and patent applications claiming such inventions, (b)
all trademarks, service marks, trade dress, logos, trade names, fictitious
names, brand names, brand marks and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all copyrights,
and all applications, registrations, and renewals in connection therewith, (d)
all mask works and all applications, registrations, and renewals in connection
therewith, (e) all trade secrets (including research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications), (I) all
computer software (including data, source and object codes and related
documentation), (g) all other proprietary rights or (h) all copies and tangible
embodiments thereof (in whatever form or medium) which,

 

7

--------------------------------------------------------------------------------


 

in the case of any or all of the foregoing, have been or are developed or
created in whole or in part by Executive at any time and at any place while
Executive is employed by the Company and have been or are created for the
purpose of performing Executive’s duties on behalf of the Company.

 

6.4.          Acknowledgements.  Executive acknowledges that the Restrictive
Covenants are reasonable and necessary to protect the legitimate interests of
the Company, that the duration and geographic scope of the Restrictive Covenants
are reasonable given the nature of this Agreement and the position Executive
holds within the Company, and that the Company would not enter into this
Agreement or otherwise employ or continue to employ Executive unless Executive
agrees to be bound by the Restrictive Covenants set forth in this Section 6.

 

6.5.          Remedies and Enforcement Upon Breach.

 

6.5.1.       Intention.  It is the intention of the parties that the foregoing
restrictive covenant be enforced as written, and, in any other event, enforced
to the greatest extent (but to no greater extent) in time, territory and degree
of participation as permitted by applicable law. Accordingly, in the event that
any court to which a dispute over these restrictions may be referred shall find
any of these restrictions overly broad or unreasonable in any way, that court
must enforce the restrictions to the greatest extent deemed reasonable.

 

6.5.2.       Specific Enforcement.  Executive acknowledges that any breach by
him, willfully or otherwise, of the Restrictive Covenants will cause continuing
and irreparable injury to the Company for which monetary damages would not be an
adequate remedy.  In the event of any such breach or threatened breach by
Executive of any of the Restrictive Covenants, the Company shall be entitled to
injunctive or other similar equitable relief in any court, without any
requirement that a bond or other security be posted, and this Agreement shall
not in any way limit remedies of law or in equity otherwise available to the
Company.

 

6.5.3.       Enforceability.  If any court holds the Restrictive Covenants
unenforceable by reason of their breadth or scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the right of the Company to the relief provided above in the courts of
any other jurisdiction within the geographic scope of such Restrictive
Covenants.

 

6.5.4.       Disclosure of Restrictive Covenants.  Executive agrees to disclose
the existence and terms of the Restrictive Covenants to any employer that
Executive may work for during the Restricted Period.

 

6.5.5.       Extension of Restricted Period.  If the Executive breaches Section
6.1 in any respect, the restrictions contained in that section will be extended
for a period equal to the period that the Executive was in breach.

 

7.             Miscellaneous.

 

7.1.          Other Agreements.  Executive represents and warrants to the
Company that there are no restrictions, agreements or understandings whatsoever
to which Executive is a party that would prevent or make unlawful his/her
execution of this Agreement, that would be

 

8

--------------------------------------------------------------------------------


 

inconsistent or in conflict with this Agreement or Executive’s obligations
hereunder, or that would otherwise prevent, limit or impair the performance of
Executive’s duties under this Agreement.

 

7.2.          Successors and Assigns. This Agreement shall be binding upon any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, and the Company shall require any such successor to expressly assume
and agree in writing to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place, or, in the event the Company remains in existence,
the Company shall continue to employ Executive under the terms hereof.   As used
in this Agreement, the “Company” shall mean the Company and any successor to its
business and/or assets, which assumes or is obligated to perform this Agreement
by contract, operation of law or otherwise.  This Agreement shall inure to the
benefit of and be enforceable by Executive and his personal or legal
representatives, executors, estate, trustee, administrators, successors, heirs,
distributees, devisees and legatees.  The duties of Executive hereunder are
personal to Executive and may not be assigned by him.  If Executive dies and any
amounts become payable under this Agreement, the Company will pay those amounts
to his estate.

 

7.3.          Governing Law and Enforcement; Disputes.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Utah,
without regard to the principles of conflicts of laws.  Any legal proceeding
arising out of or relating to this Agreement will be instituted in a state or
federal court in the State of Utah, and Executive and the Company hereby consent
to the personal and exclusive jurisdiction of such court(s) and hereby waive any
objection(s) that they may have to personal jurisdiction, the laying of venue of
any such proceeding and any claim or defense of inconvenient forum.

 

7.4.          Waivers.  The waiver by either party of any right hereunder or of
any breach by the other party will not be deemed a waiver of any other right
hereunder or of any other breach by the other party.  No waiver will be deemed
to have occurred unless set forth in writing. No waiver will constitute a
continuing waiver unless specifically stated, and any waiver will operate only
as to the specific term or condition waived.

 

7.5.          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

7.6.          Survival. Section 6 of this Agreement will survive termination of
this Agreement and/or the cessation of Executive’s employment by the Company.

 

7.7.          Notices.  Any notice or communication required or permitted under
this Agreement shall be made in writing and shall be sufficient if personally
delivered or sent by registered or certified mail and addressed, if to Employee,
to Employee’s address set forth in NSP’s records, or if to NSP, to its principal
office, to the attention of the CEO.  Such notice shall

 

9

--------------------------------------------------------------------------------


 

be deemed given when delivered if delivered personally, or, if sent by
registered or certified mail, at the earlier of actual receipt or three days
after mailing in United States mail, addressed as aforesaid with postage
prepaid.

 

7.8.          Entire Agreement: Amendments.  This Agreement, the attached
exhibits, the Plan, and the Award Agreement contain the entire agreement and
understanding of the parties hereto relating to the subject matter hereof; and
merge and supersede all prior and contemporaneous discussions, agreements and
understandings of every nature relating to Executive’s employment or engagement
with, or compensation by, the Company and any of its affiliates or subsidiaries
or any of their predecessors, including, without limitation, the Existing
Agreement.  This Agreement may not be changed or modified, except by an
agreement in writing signed by each of the parties hereto.

 

7.9.          Withholding.  All payments to Executive will be subject to tax
withholding in accordance with applicable law.

 

7.10.        Section Headings.  The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

7.11.        Counterparts; Facsimile.  This Agreement may be executed in
multiple counterparts (including by facsimile signature), each of which will be
deemed to be an original, but all of which together will constitute one and the
same instrument.

 

7.12.        Third Party Beneficiaries.  Subject to Section 7.2, this Agreement
will be binding on, inure to the benefit of and be enforceable by the parties
and their respective heirs, personal representatives, successors and assigns. 
This Agreement does not confer any rights, remedies, obligations or liabilities
to any entity or person other than Executive and the Company and Executive’s and
the Company’s permitted successors and assigns, although this Agreement will
inure to the benefit of the Company.

 

8.             Section 409A.

 

                8.1.          Section 409A Compliance.  The parties intend that
this Agreement comply with the requirements of Code Section 409A.  To the extent
there is any ambiguity as to whether any provision of the Agreement would
otherwise contravene one or more requirements or limitations of Code Section
409A, such provision shall be interpreted and applied in a manner that does not
result in a violation of the applicable requirements or limitations of Code
Section 409A and the Treasury Regulations thereunder.  To the extent any
continuing compensation, bonus, severance, reimbursements or in-kind benefits
due or payable to Executive under this Agreement constitutes “deferred
compensation” under Section 409A of the Code, any such compensation, bonus,
severance, reimbursements or in-kind benefits shall constitute and be treated as
a series of separate payments under Treasury Regulations Section
1.409A-2(b)(2)(iii) with each such payment made under this Agreement being so
designated as a “separate payment” within the meaning of Section 409A of the
Code.  In no event shall Executive have the right to designate, directly or
indirectly, the calendar year of any payment subject to Code Section 409A.

 

10

--------------------------------------------------------------------------------


 

                                8.2.          Delayed Commencement Date. 
Notwithstanding any provision of this Agreement to the contrary, if Executive is
a “specified employee” as defined in Section 409A of the Code, Executive shall
not be entitled to any payments or benefits the right to which provides for a
“deferral of compensation” with the meaning of Section 409A of the Code (taking
into account all applicable exemption or exceptions), and whose payment or
provision is triggered by Executive’s termination of employment with the Company
(whether such payments or benefits are provided to Executive under this
Agreement or under any plan or program or arrangement of the Company), including
as a result of Executive’s Incapacity (other than Executive being “disabled”
within the meaning of Section 409A of the Code), until the earlier of (i) the
date which is the first business day following the six month anniversary of
Executive’s “separation from service” as defined in Section 409A of the Code for
any reason other than death, or (ii) Executive’s date of death, and such
payments or benefits that, if not for the six month delay described herein,
would be due and payable prior to such date shall be made or provided to
Executive on such date.  The Company shall make the determination as to whether
Executive is a “specified employee” in good faith in accordance with its general
procedures adopted in accordance with Section 409A of the Code and, at the time
of Executive’s “separation from service” will notify Executive of whether or not
Executive is a “specified employee.”

 

                8.3           Savings Clause.  Notwithstanding the other
provisions of this Agreement, with respect to any right to a payment or benefit
hereunder (or any portion thereof) that does not otherwise provided for a
“deferral of compensation” as defined in Section 409A of the Code, it is the
intent of the parties that such payment or benefit will not so provide. 
Furthermore, if either party notifies the other in writing that, based upon the
advice of legal counsel, one or more of the provisions of this Agreement
contravenes any regulation or Treasury guidance promulgated under Section 409A
of the Code or causes any amount to be subject to interest or penalties under
Section 409A of the Code, the parties shall promptly and reasonably consult with
each other (and their legal counsel (and shall use their reasonable best efforts
to reform the provisions hereof to (a) maintain to the maximum extent
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A of the Code or increasing the costs to the
Company of providing the applicable benefit or payment and (b) to the extent
practicable, to avoid the imposition of any tax, interest or other penalties
under Section 409A of the Code upon Executive or the Company.

 

                8.4           280G.  Anything in this Agreement to the contrary
notwithstanding, in the event that it shall be determined that any payment,
distribution, or other action by the Company to or for Executive’s benefit
(whether paid or payable or distributed or distributable pursuant to the terms
of the Agreement or otherwise (a “Parachute Payment”), would result in an
“excess parachute payment” within the meaning of Section 280G(b)(i) of the Code,
and the value determined in accordance with Section 280G(d)(4) of the Code of
the Parachute Payments, net of all taxes imposed on Executive (the “Net
After-Tax Amount”) that Executive would receive would be increased if the
Parachute Payments were reduced, then the Parachute Payments shall be reduced by
an amount (the “Reduction Amount”) so that the Net After-Tax Amount after such
reduction is greatest.  For purposes of determining the Net After-Tax Amount,
Executive shall be deemed to (i) pay federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Parachute Payment is to be made, and (ii) pay applicable state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Parachute Payment is to be made, net of the maximum reduction in federal
income taxes which

 

11

--------------------------------------------------------------------------------


 

could be obtained from deduction of such state and local taxes.  Subject to the
provisions of this Section 9.4, all determinations required to be made under
this Section 9.4, including the Net After-Tax Amount, the Reduction Amount and
the Parachute Payments that are to be reduced pursuant to this Section 9.4 and
the assumptions to be utilized in arriving at such determinations, shall be made
by independent public accounting firm selected by Executive (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and Executive within fifteen (15) business days of the receipt of notice from
Executive that there has been a Parachute Payment, or such earlier time as is
requested by Executive.  The Accounting Firm’s decision as to which Parachute
Payments are to be reduced shall be made (a) only from Parachute Payments that
the Accounting Firm determines reasonably may be characterized as “parachute
payments” under Section 280G of the Code; (b) only from Parachute Payments that
are required to be made in cash; (c) only with respect to any amounts that are
not payable pursuant to a “nonqualified deferred compensation plan” subject to
Section 409A of the Code, until those payments have been reduced to zero; and
(d) in reverse chronological order, to the extent that any Parachute Payments
subject to reduction are made over time (e.g., in installments).  In no event,
however, shall any Parachute Payments be reduced if and to the extent such
reduction would cause a violation of Section 409A of the Code or other
applicable law.  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  Any determination by the Accounting Firm shall be
binding upon the Company and Executive.

 

[This space left blank intentionally; signature page follows]

 

12

--------------------------------------------------------------------------------


 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

By: 

     /s/ Stephen M. Bunker

 

 

 

 

Title:

    Vice President, Chief Financial Officer, and Treasurer

 

 

 

 

 

 

DAVID WYNNE ROBERTS

 

 

 

 

    /s/   D. Wynne Roberts

 

Executive

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (this “Release”) is made as of the day of            day
of                   ,                      by and between David Wynne Roberts
(the “Executive”) and Nature Sunshine Products, Inc. (the “Company”).

 

WHEREAS, Executive’s employment as an executive of the Company has terminated;
and

 

WHEREAS, pursuant to Section 5 of the Employment Agreement by and between the
Company and Executive dated                                            (the
“Agreement”), the Company has agreed to pay Executive certain amounts and to
provide him with certain rights and benefits, subject to the execution of this
Release.

 

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.                                       Consideration. Executive acknowledges
that: (i) the payments, rights and benefits set forth in Section 5 of the
Agreement constitute full settlement of all his/her rights under the Agreement,
and (ii) except as otherwise provided specifically in this Release, the Company
does not and will not have any other liability or obligation to Executive under
the Agreement. Executive further acknowledges that, in the absence of his
execution of this Release, the benefits and payments specified in the Agreement
(other than those specified) would not otherwise be due to him/her.

 

2.                                       Release and Covenant Not to Sue.

 

2.1.                              Executive and the Company each hereby fully
and forever releases and discharges the other, and all of their respective
predecessors and successors, assigns, stockholders, subsidiaries, parents,
affiliates, officers, directors, trustees, employees, agents and attorneys, past
and present and in their respective capacities as such (the Company and
Executive and each such respective person or entity is each referred to as a
“Released Person”) from any and all claims, demands, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, arising through the date of this Release,
including those arising out of Executive’s employment by the Company or the
termination thereof, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law.

 

2.2.                              Executive and the Company expressly represent
that they have not filed a lawsuit or initiated any other administrative
proceeding against a Released Person and that neither has assigned any claim
against a Released Person. Executive and the Company each

 

14

--------------------------------------------------------------------------------


 

further promise not to initiate a lawsuit or to bring any other claim against
the other or any Released Person arising out of or in any way related to
Executive’s employment by the Company or the termination of that employment. 
This Release will not prevent Executive from filing a charge with the Equal
Employment Opportunity Commission (or similar state agency) or participating in
any investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that any claims by Executive for
personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) would be barred.  This Release shall not
affect Executive’s rights under the Age Discrimination in Employment Act or the
Older Workers Benefit Protection Act to have a judicial determination of the
validity of this release and waiver.

 

3.                                       Restrictive Covenants.  Executive
acknowledges that the restrictive covenants contained in Section 6 of the
Agreement will survive the termination of his employment. Executive affirms that
those restrictive covenants are reasonable and necessary to protect the
legitimate interests of the Company, that he received adequate consideration in
exchange for agreeing to those restrictions and that he will abide by those
restrictions.

 

4.                                       Non-Disparagement.  Neither Executive
nor the Company will disparage the other or any of their respective Released
Persons or otherwise take any action which could reasonably be expected to
adversely affect the personal or professional reputation of the other or their
respective Released Persons.

 

5.                                       Cooperation.  Executive further agrees
that, subject to reimbursement of his reasonable expenses, he will cooperate
fully with the Company and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) in which Executive was
in anyway involved during his employment with the Company. Executive shall
render such cooperation in a timely manner on reasonable notice from the
Company.

 

6.                                       Rescission Right.  Executive expressly
acknowledges and recites that (a) he has read and understands the terms of this
Release in its entirety, (b) he has entered into this Release knowingly and
voluntarily, without any duress or coercion; (c) he has been advised orally and
is hereby advised in writing to consult with an attorney with respect to this
Release before signing it; (d) he was provided twenty-one (21) calendar days
after receipt of the Release to consider its terms before signing it; (e) should
he nevertheless elect to execute this Agreement sooner than 21 days after he has
received it, he specifically and voluntarily waives the right to claim or allege
that he has not been allowed by the Company or by any circumstances beyond his
control to consider this Agreement for a full 21 days; and (f) he is provided
seven (7) calendar days from the date of signing to terminate and revoke this
Release, in which case this Release shall be unenforceable, null and void.
Executive may revoke this Release during those seven (7) days by providing
written notice of revocation to the Company at the address specified in
Section 7.7 of the Agreement.

 

7.                                       Challenge.  If Executive violates or
challenges the enforceability of any provisions of the Restrictive Covenants or
this Release, no further payments, rights or benefits under Section 5 of the
Agreement will be due to Executive (except where such provision would be
prohibited by applicable law, rule or regulation).

 

15

--------------------------------------------------------------------------------


 

8.                                       Miscellaneous.

 

8.1.                              No Admission of Liability.  This Release is
not to be construed as an admission of any violation of any federal, state or
local statute, ordinance or regulation or of any duty owed by the Company to
Executive or by Executive to the Company.  Each of the Company and Executive
specifically denies any such violations.

 

8.2.                              No Reinstatement.  Executive agrees that he
will not without the consent of the Company apply for reinstatement with the
Company or seek in any way to be reinstated, re-employed or hired by the Company
in the future,

 

8.3.                              Successors and Assigns.  This Release shall
inure to the benefit of and be binding upon the Company and Executive and their
respective successors, permitted assigns, executors, administrators and heirs.
Executive shall not may make any assignment of this Release or any interest
herein, by operation of law or otherwise. The Company may assign this Release to
any successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.

 

8.4.                              Severability.  Whenever possible, each
provision of this Release will be interpreted in such manner as to be effective
and valid under applicable law. However, if any provision of this Release is
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other provision, and this
Release will be reformed, construed and enforced as though the invalid, illegal
or unenforceable provision had never been herein contained.

 

8.5.                              Entire Agreement: Amendments.  Except as
otherwise provided herein, this Release contains the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
merges and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof This
Release may not be changed or modified, except by an agreement in writing signed
by each of the parties hereto.

 

8.6.                              Governing Law.  This Release shall be governed
by, and enforced in accordance with, the laws of the State of Utah, without
regard to the application of the principles of conflicts of laws.

 

8.7.                              Counterparts and Facsimiles.  This Release may
be executed, including execution by facsimile signature, in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

16

--------------------------------------------------------------------------------


 

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

DAVID WYNNE ROBERTS

 

 

 

 

 

 

 

 

 

Executive

 

17

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Eligible Benefits

 

·                  Paid Time Off (PTO) at 3 days upon start and accrues to 25
days during the first year

 

·                  Ten paid holidays each year

 

·                  Medical/dental plan coverage for Executive, Executive’s
spouse and dependent children

 

·                  Life insurance at two times annual salary

 

·                  Wellness Benefits

 

·                  Eye care plan

 

·                  Employee Assistance Program

 

·                  Fifty percent match on contributions to the 401(k) retirement
plan up to five percent of Executive’s income (automatic enrollment upon first
day of employment)

 

·                  Opportunity to participate in NSP’s Supplemental Elective
Deferral Plan

 

·                  $750 spending account on company products

 

·                  Tuition reimbursement (maximum $3,000 per year)

 

·                  Short-term and long-term disability programs

 

Relocation reimbursement to include the following:

 

1.               Relocation assistance lump-sum payment of $30,000, payable at
Date of Employment.

 

2.               If needed, relocation assistance is provided to pay for the
packing, movement and unpacking of household goods of up to 20,000 pounds
maximum.

 

3.               If needed, NSP will pay for a period up to 60 days for
reasonably priced temporary living accommodations in Utah, which will include,
as needed, hotel accommodations or temporary housing and car rental.

 

18

--------------------------------------------------------------------------------


 

4.               Reimbursement of expenses related to the purchase of a home in
Utah up to a maximum allowable expense of $6,000. Covered expenses are limited
to those associated with loan origination, appraisal, credit report, mortgage
application, document preparation, title search, survey escrow, and inspection
report fees.

 

5.               At the time Executive may return to live permanently in the UK,
and except if Executive is terminated for Cause, NSP will provide reimbursement
of realtor fees associated with the sale of Executive’s home at 6 percent of the
selling price of the home, up to a maximum allowable expense of $20,000 after 2
years of full-time, continuous employment by Executive, or $30,000 after 3 years
of full-time, continuous employment by Executive.

 

6.               NSP will cover expenses related to Executive’s tax equalization
and income tax preparation needs for the 2012 income tax year, up to a maximum
of $4,000.00.

 

7.               NSP will pay round trip airfare and other reasonable expenses
associated with a house-hunting trip for Executive and Executive’s spouse, as
well as a one-way trip for Executive’s spouse and child in order to permanently
relocate to Utah.

 

8.               NSP will provide legal representation and cover the expenses
associated with Executive’s application for the work visas and residency permits
necessary for Executive’s employment in the U.S.  If necessary, the Company will
also assist Executive with a “green card” (immigration visa) application.

 

9.               To the extent that the reimbursement outlined in items 2-8
above in this Exhibit B results in the recognition of taxable income in the
United States by Executive, the Company will pay Executive an additional amount
sufficient to fully cover the federal, state and local income tax liability
attributable to such reimbursements.  Such tax gross up payment will be paid to
Executive by the end of the calendar year next following the calendar year in
which the related taxes to which it relates are remitted to the tax authorities.

 

19

--------------------------------------------------------------------------------